Van Wyck, J.
An award was made for part of a lot taken for the widening of North Second street, pursuant to the Laws of 1871, chapter 559. For years thereafter no steps were taken to actually widen the street, the owners used the land so taken, and no claim was made for the awards so made. Both the city and the owners treated the matter as though no *599lands were taken and no awards were made. While this was the existing condition, the owner of the lot involved in this action conveyed the whole of it, including the portion taken by the act of 1871. That such conveyance operated as an assignment of the award has already been decided by this court. Delap v. City of Brooklyn, 3 Misc. Rep. 22; Englehardt v. City of Brooklyn, Id. 32; Burkard v. City of Brooklyn, 6 id. 481.
The judgment must be affirmed, with costs.
Osborne, J., concurs.
Judgment affirmed, with costs.